Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luthy et al.(USPN 5332717; 07/26/1994) and The Agrochemical Handbook, 3rd Edition, Royal Society Of Chemistry,A0835/Aug 91 on Acetochlor. Luthy et al. teach a compound of formula I below: 

    PNG
    media_image1.png
    142
    135
    media_image1.png
    Greyscale
wherein X and Y1 are oxygen; Y2 is oxygen or sulfur; Z is C(F), C(Cl )or C(CH3); R1 is H; R2 is CH3 and W is 

    PNG
    media_image2.png
    84
    93
    media_image2.png
    Greyscale
or  

    PNG
    media_image3.png
    91
    109
    media_image3.png
    Greyscale
where R3 is H, alkyl and R4 is hydrogen, triflomethyl; where R6 is hydrogen or methyl; R7,R8, R9 is hydrogen or alkyl; R10 is hydrogen or alkoxy and wherein R14 is hydrogen, halogen, alkoxy. Luthy et al. compound of formula I are positional isomers of the instant compound of Formula 1:

    PNG
    media_image4.png
    199
    260
    media_image4.png
    Greyscale
wherein R2 is alkyl; Z is oxygen or sulfur; R3 is halogen, alkoxy; and where K is one of the following cyclic esters: 

    PNG
    media_image5.png
    195
    358
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    214
    384
    media_image6.png
    Greyscale

Wherein R is alkyl, haloakyl; R1a is hydrogen, halogen, alkyl, haloalkyl, alkox; R1b is halogen, alkyl, alkoxy; R1c is hydrogen, halogen, alkyl, alkoxy, haloalkyl rendering the instant positional isomer compound obvious over Luthy et al.’s compounds absent a showing benefit of the instant compounds because positional isomers typically have similar chemical and physical properties when employed in the same utility. In this scenario the prior art and instant art have the commonly a herbicidal utility. Example 151 in Luthy et al. combines the compound of formula I with other compounds, including Soprophor(surfactant). Luthy et al. do not teach or suggest a herbicidal composition comprising a compound of formula I and acetochlor. However, an Artisan in the field would have been motivated to add acetochlor taught by The Agrochemical Handbook to the compound of formula I taught by Lutty et al. since the compound of formula I and acetochlor possess herbicidal utility individually. It is obvious to combine compounds sharing the same utility absent a showing of unexpected results for the combination.  
Claim Objection
14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616